--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT No. 2
to
LICENSE AGREEMENT FOR INDEX-RELATED DERIVATIVE PRODUCTS
BETWEEN FRANK RUSSELL COMPANY AND INTERCONTINENTALEXCHANGE, INC.


[Certain information in this agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.]


This Amendment No. 2 to the LICENSE AGREEMENT FOR INDEX-RELATED DERIVATIVE
PRODUCTS by and between the Frank Russell Company (“Russell”) and
IntercontinentalExchange, Inc. (“Licensee”) dated June 15, 2007, as amended by
Amendment No. 1 on February 1, 2008 (the “Agreement”), is made this 14th day of
March 2011 (“Amendment 2 Effective Date”) by and between Russell and Licensee.


WHEREAS, pursuant to the Agreement, Russell granted to Licensee an exclusive
license to engage in certain activities involving certain Derivative Products as
expressly provided in the Agreement;
 
WHEREAS, Russell and Licensee have agreed to formally amend the Initial Term set
forth in Section 3 of the Agreement, and Exhibit D of the Agreement, as
described in detail below; and
 
WHEREAS, Russell has agreed to grant to Licensee a right of first refusal to
Issue and List one or more Licensed Derivative Products based on one or more
global, non-U.S. Russell indexes as listed on Exhibit B to the Agreement
(“Russell Global Indexes”), on an exclusive basis and according to the terms and
conditions set forth in this Amendment No. 2 and the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Russell and Licensee agree as follows:


1.           Section 3 of the Agreement is hereby deleted in its entirety and
replaced with the following:


3.           Term.


Licensee’s rights under this Agreement shall commence on the Effective Date and
shall continue, unless terminated as provided herein, through June 30, 2017 (the
“Initial Term”).  Following the expiration of the Initial Term, Licensee’s
rights under this Agreement, including exclusivity, shall be automatically
renewed for successive one (1) year periods (each a “Renewal Term”) unless
either party provides the other party with at least ninety (90) days prior
written notice before the end of the Initial Term or any Renewal Term of its
intent to not renew the Agreement.  The Initial Term and the Renewal Terms (if
any) shall together constitute the “Term” under this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
2.           Exhibit D of the Agreement, as amended via Amendment No. 1 dated
February 1, 2008, is hereby deleted in its entirety and replaced with the
Exhibit D attached hereto.


3.           Section 10.6 and Exhibit E of the Agreement are hereby deleted in
their entirety.


4.           The following new Section 22 is hereby incorporated into the
Agreement:


22.           Global Index Licensed Derivative Products.


(a) Russell may, from time to time, desire to permit the Issuance and Listing of
one or more new Licensed Derivative Products based on the Russell Global Indexes
(each of such Licensed Derivative Products referred to herein as a “Global Index
Future”).  In the event that Russell desires or otherwise agrees to permit the
Issuance and Listing of such Global Index Future, Russell shall first provide
Licensee with a written proposal of the same, including all material terms and
conditions thereof (“Global Index Future Proposal”).  For fifteen (15) business
days following receipt of the Global Index Future Proposal, Licensee shall have
the option to agree to Issue and List the Global Index Future on an exclusive
basis according to the terms and conditions set forth in the Global Index Future
Proposal.


(b) In the event that Licensee elects to Issue and List the Global Index Future,
Licensee shall provide written notice of its election to Russell (the “Licensee
Confirmation”), which shall include a confirmation that the proposed Global
Index Future shall be Issued within six (6) months of the date of the Licensee
Confirmation (the “Issue Deadline”).  Upon providing the Licensee Confirmation,
Licensee shall retain the exclusive rights to Issue and List the Global Index
Future during the Term of the Agreement so long as (i) Licensee satisfies the
Issue Deadline, (ii) Licensee pays the fees set forth in Exhibit D, Section 2.II
of the Agreement with respect to the Global Index Future, pursuant to the
provisions set forth in Section 9 of the Agreement, and (iii) Licensee maintains
an average daily trading volume of at least (A) [**] contracts over a rolling
three month period beginning one year after the Global Index Future subject to
the specific Licensee Confirmation begins trading, (B) [**] contracts over a
rolling three month period beginning two years after the Global Index Future
subject to the specific Licensee Confirmation begins trading and (C) [**]
contracts over a rolling three month period beginning three years after the
Global Index Future subject to the specific Licensee Confirmation begins
trading. In the event the conditions of this Section 22(b) are met, the relevant
Russell Global Index shall be included in Russell Indexes, as defined in the
Agreement, and the Global Index Future shall be deemed a Licensed Derivative
Product under the terms and conditions of the Agreement. In the event that the
obligations set forth in (i) – (iii) above are not met, Russell may, in its sole
discretion, elect to (i) allow the relevant Global Index Future to continue to
be licensed to Licensee on a non-exclusive basis or (ii) terminate Licensee’s
rights to such Global Index Future.  Upon such termination, Russell may license
a third party, on an exclusive or non-exclusive basis, rights similar to the
rights previously granted to Licensee with respect to such Global Index Future.
 

--------------------------------------------------------------------------------

   **
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 
 
2

--------------------------------------------------------------------------------

 
 
(c) If Licensee does not elect to Issue and List the Global Index Future or
fails to provide the Licensee Confirmation within fifteen (15) business days of
receiving the Global Index Future Proposal (“Licensee’s Refusal”), the parties
shall have no further obligations with respect to the specific Global Index
Future referenced in the Global Index Future Proposal and Russell shall be
entitled to create such Global Index Future as originally offered to Licensee by
themselves or via any third party.  If, however, Russell fails to take (or a
third party authorized by Russell fails to take) the action(s) described in the
Global Index Future Proposal within nine (9) months of Licensee’s Refusal or of
the date of the Global Index Future Proposal, whichever occurs later, the right
of first refusal, commencing with a new fifteen (15) business day option period
as described in this Section 22, begins anew with respect to the Global Index
Future described in the Global Index Future Proposal.


(d) For purposes of clarification, Russell may restrict the portions of the
Russell Global Indexes that are eligible for the Issuance and Listing of Global
Index Futures.  As of the date hereof, no Global Index Future shall be based on
the Canadian or the developed European component, or any subcomponent thereof
(including without means of limitation any country or sector subcomponent), of
any of the Russell Global Indexes and Russell reserves the right to further
limit what portions of the Russell Global Indexes are eligible for Issuance and
Listing as Global Index Futures (the foregoing restrictions referred to herein
as “Restricted Indices”).  Russell may, on an exclusive or non-exclusive basis,
grant a third party the right to Issue and List Derivative Products based on any
Russell Global Index, including the Restricted Indices, not expressly made part
of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Exhibit B, the Licensed Derivative Products, in hereby amended to
add the following additional section:


Subject to the terms of Section 22, Cash settled futures and options on futures
on the following global, non-U.S. Russell Indexes:


Russell Global 1000® Index
Russell Global 2000® Index
Russell Global 3000® Index
 
Any other existing or developed in the future global index that (i) includes
more than one continent, (ii) is owned solely by Russell, and (iii) is not
created, developed or distributed in cooperation with an independent third
party.


6.           All capitalized terms used in this Amendment No. 2 that are not
otherwise defined herein shall have the same meaning ascribed to such
capitalized terms in the Agreement.


7.           Except as expressly amended hereby, all of the provisions of the
Agreement shall remain unaffected and in full force and effect, and, as amended
hereby, the Agreement is in all respects agreed to, ratified and confirmed by
the parties hereto.


8.           If any provision of this Amendment No. 2 shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Amendment No. 2 shall not be affected and shall remain in
full force and effect.


9.           This Amendment No. 2 may be executed in counterparts, all of which
taken together, shall constitute the Amendment No. 2.




FRANK RUSSELL COMPANY
 
 
INTERCONTINENTALEXCHANGE, INC.
 
 
By:  /s/ Ron Bundy
  By:  /s/ Scott A. Hill  
Name:  Ron Bundy
Title:  Chief Executive Officer, Russell Index Group
Date:  March 14, 2011
Name:  Scott A. Hill
Title:  Senior Vice President and Chief Financial Officer
Date:  March 14, 2011

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT D


Fees


 
1.
On or about the Effective Date of the Agreement, Licensee paid to RUSSELL a
one-time fee in the amount of Fifty Million Dollars ($50,000,000) the receipt of
which is hereby acknowledged by RUSSELL.



 
2.
Contract Royalties



Contract royalties with respect to each fiscal year beginning July 1, 2007
during the Initial Term shall be the greater of (i) the minimum set forth in
Section 3 of this Exhibit D for such period or (ii) the sum of all contract
royalties based on actual contracts traded as set forth below in this Section 2.


Minimum contract royalties as specified in Section 3 of this Exhibit D for each
twelve month period will be invoiced and payable by Licensee to RUSSELL within
30 days following the end of each fiscal quarter (i.e., in an amount equal to
25% of the minimum annual contract royalties as set forth in Section 3 of
Exhibit D).  Any contract royalties accruing above the minimum amount shall be
reconciled, invoiced and payable within 30 days after the end of the fourth
quarter of each one year period as set forth in Section 3.


Contract royalties with respect to any Term following June 30, 2017 shall be
equal to the sum of all contract royalties based on actual contracts traded as
described below in this Section 2.


 
I.
Russell 1000 Index Contract Royalties:



From the Effective Date of this Amendment No. 2 through June 30, 2014, Russell
1000 Index contract royalties will be calculated according to the following
tiered schedule for contracts traded on the Licensed Exchange:


A.           With respect to the first 0 to 100,000 contracts:
(i)           Each contract traded with a multiplier between one dollar ($1) and
one hundred dollars ($100.00) – the royalty shall be $[**]  per contract;
(ii)          Each contract traded with a multiplier between one hundred and one
dollars ($101.00) and five hundred dollars ($500.00) – the royalty shall be
$[**] per contract; and
 
 

--------------------------------------------------------------------------------

   **
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)         Each contract traded with a multiplier greater than five hundred
dollars ($500.00) – the royalty shall be $[**] per $500 of the multiplier’s
value (e.g., if the multiplier is $1,000, the royalty would be $[**] per
contract).


B.           With respect to contract 100,001 and above:
(i)           Each contract traded with a multiplier between one dollar ($1) and
one hundred dollars ($100.00) – the royalty shall be $[**] per contract;
(ii)          Each contract traded with a multiplier between one hundred and one
dollars ($101.00) and five hundred dollars ($500.00) – the royalty shall be
$[**] per contract; and
(iii)         Each contract traded with a multiplier greater than five hundred
dollars ($500.00) – the royalty shall be $[**] per $500 of the multiplier’s
value (e.g., if the multiplier is $1,000, the royalty would be $[**] per
contract).


From July 1, 2014 through the termination of the Agreement, Russell 1000 Index
contract royalties will be calculated according to the following tiered schedule
for contracts traded on the Licensed Exchange:


 
A.
With respect to all Russell 1000 Index contracts:

(i)           Each contract traded with a multiplier between one dollar ($1) and
one hundred dollars ($100.00) – the royalty shall be $[**] per contract;
(ii)          Each contract traded with a multiplier between one hundred and one
dollars ($101.00) and five hundred dollars ($500.00) – the royalty shall be
$[**] per contract; and
(iii)         Each contract traded with a multiplier greater than five hundred
dollars ($500.00) – the royalty shall be $[**] per $500 of the multiplier’s
value (e.g., if the multiplier is $1,000, the royalty would be $[**] per
contract).


 
B.
Notwithstanding the exclusionary provisions related to Russell 1000 contracts
contained in Section 2.II below, if the average daily volume of the Russell 1000
Index is greater than [**] contracts for any three month rolling period
beginning on or after July 1, 2014 (the “ADV Threshold”), the Russell 1000 Index
contract royalties shall be computed based on the information in Section 2.II
below, without regard to such exclusionary provisions, beginning as of the date
that the ADV Threshold is achieved through the Term of the Agreement instead of
this Section 2.I.

 
 

--------------------------------------------------------------------------------

   **
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
 
II.
All Russell Indexes Except Russell 1000 Index Contract Royalties:



From the Effective Date of this Amendment No. 2 through June 30, 2014, for all
contracts other than Russell 1000 Index contracts, royalties will be calculated
according to the following tiered schedule for contracts traded on the Licensed
Exchange:


A.           With respect to the first 0 to 100,000 contracts:
(i)           Each contract traded with a multiplier between one dollar ($1) and
one hundred dollars ($100.00) – the royalty shall be $[**] per contract;
(ii)          Each contract traded with a multiplier between one hundred and one
dollars ($101.00) and five hundred dollars ($500.00) – the royalty shall be
$[**] per contract; and
(iii)         Each contract traded with a multiplier greater than five hundred
dollars ($500.00) – the royalty shall be $[**] per $500 of the multiplier’s
value (e.g., if the multiplier is $1,000, the royalty would be $[**] per
contract).


B.           With respect to contract 100,001 and above:
(i)           Each contract traded with a multiplier between one dollar ($1) and
one hundred dollars ($100.00) – the royalty shall be $[**] per contract;
(ii)          Each contract traded with a multiplier between one hundred and one
dollars ($101.00) and five hundred dollars ($500.00) – the royalty shall be
$[**] per contract; and
(iii)         Each contract traded with a multiplier greater than five hundred
dollars ($500.00) – the royalty shall be $[**] per $500 of the multiplier’s
value (e.g., if the multiplier is $1,000, the royalty would be $[**] per
contract).


From July 1, 2014 through the Term of the Agreement for all contracts other than
Russell 1000 Index contracts, royalties will be calculated according to the
following tiered schedule for contracts traded on the Licensed Exchange:
 
 

--------------------------------------------------------------------------------

   **
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
 
A.
With respect to all Russell US Index contracts (other than the Russell 1000
Index contracts prior to the satisfaction of the ADV Threshold) traded on the
Licensed Exchange:

(i)           Each contract traded with a multiplier between one dollar ($1) and
one hundred dollars ($100.00) – the royalty shall be $[**] per contract;
(ii)          Each contract traded with a multiplier between one hundred and one
dollars ($101.00) and five hundred dollars ($500.00) – the royalty shall be
$[**] per contract; and
(iii)         Each contract traded with a multiplier greater than five hundred
dollars ($500.00) – the royalty shall be $[**] per $500 of the multiplier’s
value (e.g., if the multiplier is $1,000, the royalty would be $[**] per
contract).


 
3.
Minimum annual contract royalties (cumulative over all Licensed Derivative
Products):

 

 
First twelve calendar months (7/1/07 – 6/30/08)
    $[**]
 
Next twelve calendar months (7/1/08 – 6/30/09)
    $[**]
 
Next twelve calendar months (7/1/09 – 6/30/10)
    $[**]
 
Next twelve calendar months (7/1/10 – 6/30/11)
    $[**]
 
Next six calendar months (7/1/11 – 12/31/11)
    $[**]
 
Next six calendar months (1/1/12 – 6/30/12)
    $[**]
 
Next twelve calendar months (7/1/12 – 6/30/13)
    $[**]
 
Next twelve calendar months (7/1/13 – 6/30/14)
    $[**]
 
Next twelve calendar months (7/1/14 – 6/30/15)
    $[**]
 
Next twelve calendar months (7/1/15 – 6/30/16)
    $[**]
 
Next twelve calendar months (7/1/16 – 6/30/17)
    $[**]


4.           For the period July 1, 2007 through June 30, 2014, and with respect
to contracts traded in any twelve month period, the contract royalty rates
stated in paragraph 2 above shall be reduced by a discount of thirty percent
(30%) for the aggregate amount of contracts (if any) traded during a twelve
month period in excess of the volume of trades in that twelve month period
required to reach the minimum annual contract royalties stated in paragraph 3
above for that twelve month period (i.e., if in the first twelve months
following the Effective Date, the aggregate amount of contracts traded results
in payments to RUSSELL of greater than $[**] (which is the minimum annual
contract royalty), the amount of contract royalties Licensee owes RUSSELL for
each contract above the contract volume that exceeded the payment of $[**] will
be discounted by 30%.  Beginning July 1, 2014, the terms and conditions of this
Section 4 shall not be applicable.
 
 

--------------------------------------------------------------------------------

   **
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 